Case 2:19-cr-00011-JRG-RSP Document 31 Filed 01/27/21 Page 1 of 1 PageID #: 97




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 UNITED STATES OF AMERICA                         §
 v.                                               §
                                                  §    Case No. 2:19-cr-11-JRG
 BEAU DANIEL MERRYMAN                             §




                            ORDER TO PURCHASE JURY MEALS


         In the interest of justice, jurors are ordered to remain together during breaks and meals in

the above-referenced case during deliberations. The deputy-in-charge or courtroom deputy is

authorized to purchase meals for sequestered eight (8) jurors until a verdict is rendered to this

Court.


         So Ordered this
         Jan 27, 2021
